Exhibit 10.34

 

MACROMEDIA, INC.

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is made and entered into as of this          day of
                     between Macromedia, Inc., a Delaware corporation (the
“Company”) and                      (“Indemnitee”).

 

WITNESSETH THAT:

 

WHEREAS, Indemnitee is a director or officer of the Company and provides
valuable services in such capacity for the Company;

 

WHEREAS, the Company’s Bylaws (the “Bylaws”) provide for the indemnification of
the directors and officers of the Company to the maximum extent authorized by
Section 145 of the Delaware General Corporation Law, as amended (the “Code”);

 

WHEREAS, the Bylaws and the Code, by their nonexclusive nature, permit contracts
between the Company and its directors and officers with respect to
indemnification of such directors and officers;

 

WHEREAS, as a result of recent developments affecting the terms, scope, and
availability of directors’ and officers’ liability insurance, there exists
general uncertainty as to the extent of protection which may be afforded the
Company’s directors and officers by such insurance and by statutory and bylaw
indemnification provisions; and

 

WHEREAS, in order to induce Indemnitee to continue to serve as a director or
officer of the Company, the Company has determined and agreed to enter into this
agreement with Indemnitee;

 

NOW, THEREFORE, in consideration of Indemnitee’s continued service as a director
or officer after the date hereof, the parties hereto agree as follows:

 

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the full extent authorized or permitted by the
provisions of the Code as it is presently constituted and as it may be amended
from time to time; provided, however, that the Company shall indemnify
Indemnitee in connection with an action, suit, or proceeding initiated by
Indemnitee (other than an action referred to in Section 8.B hereof) only if such
action, suit, or proceeding was authorized by the Company’s Board of Directors.

 

Indemnification Agreement   1   6/13/2005



--------------------------------------------------------------------------------

2. Additional Indemnity. Subject only to the exclusions set forth in Section 3
hereof, the Company hereby further agrees to hold harmless and indemnify
Indemnitee:

 

A. Against any and all expenses (including attorneys’ fees), judgments, fines,
and amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, or investigative (including
an action by or in the right of the Company) to which Indemnitee is, was, or at
any time becomes a party, or is threatened to be made a party, by reason of the
fact that Indemnitee is, was, or at any time becomes a director, officer,
employee, or agent of the Company or is or was serving or at any time serves at
the request of the Company as a director, officer, employee, or agent of another
corporation, partnership, joint venture, trust, or other enterprise; and

 

B. Otherwise to the full extent as may be provided to Indemnitee by the Company
under the non-exclusivity provisions of the Code.

 

3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by the Company:

 

A. On account of any suit in which judgment is rendered against Indemnitee for
an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of any
federal, state, or local statutory law;

 

B. On account of conduct by Indemnitee which is finally adjudged to have been in
bad faith or conduct that Indemnitee did not reasonably believe to be in, or not
opposed to, the best interests of the Company;

 

C. On account of any criminal action or proceeding arising out of conduct that
Indemnitee had reasonable cause to believe was unlawful; or

 

D. If a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

 

4. Contribution. If the indemnification provided in Sections 1 or 2 is
unavailable and may not be paid to Indemnitee for any reason other than those
set forth in paragraphs (A), (B), and (C) of Section 3 hereof, then in respect
of any threatened, pending, or completed action, suit, or proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
action, suit, or proceeding), the Company shall contribute to the amount of
expenses (including attorney’s fees), judgments, fines, and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
such proportion as is appropriate to reflect (i) the relative benefits received
by the Company on the one hand and Indemnitee on the other hand from the
transaction from which such action, suit, or proceeding arose, and (ii) the
relative fault of the Company on the one hand and of Indemnitee on the other in
connection with the events which resulted in such expenses, judgments, fines, or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Indemnitee on the other
shall be determined by reference to, among other things, the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
the circumstances resulting in such expenses, judgments, fines, or settlement
amounts.

 

Indemnification Agreement   2   6/13/2005



--------------------------------------------------------------------------------

5. Continuation of Obligations. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee, or agent of the Company (or is or was serving at the request
of the Company as a director, officer, employee, or agent of another
corporation, partnership, joint venture, trust, or other enterprise) and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, or investigative, by reason of the fact that Indemnitee was a director
or officer of the Company or serving in any other capacity referred to herein.

 

6. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any action, suit, or proceeding, Indemnitee will,
if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company of the commencement thereof. Indemnitee shall also
provide to the Company such information and cooperation as the Company may
reasonably require to assist in the defense of such action, suit, or proceeding.
With respect to any such action, suit, or proceeding as to which Indemnitee
notifies the Company of the commencement thereof:

 

A. The Company will be entitled to participate therein at its own expense.

 

B. Except as otherwise provided below, to the extent that it may wish, the
Company shall be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election to assume the defense thereof, the Company will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ its counsel
in such action, suit, or proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee and the Company
shall have reasonably concluded that there may be a conflict of interest between
the Company and Indemnitee in the conduct of the defense of such action, or
(iii) the Company shall not in fact have employed counsel to assume the defense
of such action, in each of which cases the reasonable fees and expenses of such
counsel of Indemnitee shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any action, suit, or proceeding brought
by or on behalf of the Company.

 

C. The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any action or claim effected without the
Company’s written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold its consent to any proposed settlement.

 

Indemnification Agreement   3   6/13/2005



--------------------------------------------------------------------------------

7. Advancement and Repayment of Expenses.

 

A. In the event that Indemnitee employs his or her own counsel pursuant to
Section 6(B)(i), (ii), or (iii) above, the Company shall advance to Indemnitee,
prior to any final disposition of any threatened or pending action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, any and
all reasonable expenses (including legal fees and expenses) incurred in
investigating or defending any such action, suit, or proceeding within ten (10)
days after receiving copies of invoices presented to Indemnitee for such
expenses.

 

B. Indemnitee agrees and undertakes that Indemnitee will reimburse the Company
for all expenses paid by the Company to Indemnitee pursuant to Section 7(A)
hereof in the event and only to the extent that it shall be ultimately
determined that Indemnitee is not entitled, under the provisions of the Code,
the Bylaws, this Agreement, or otherwise, to be indemnified by the Company for
such expenses.

 

8. Enforcement.

 

A. The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to continue as a director or officer of the Company, and
acknowledges that Indemnitee is relying upon this Agreement in continuing in
such capacity.

 

B. In the event Indemnitee is required to bring any action to enforce rights or
to collect monies due under this Agreement and is successful in such action, the
Company shall reimburse Indemnitee for all of Indemnitee’s reasonable fees and
expenses in bringing and pursuing such action.

 

9. Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation, its Bylaws, any agreement, any
majority-in-interest vote of stockholders or disinterested directors, the Code,
or otherwise, both as to action in Indemnitee’s official capacity or position,
and as to action in another capacity or position while holding such office or
other position. The indemnification provided under this Agreement shall continue
as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though he or she may have ceased to serve in such
capacity at the time of any action, suit, or other covered proceeding.

 

10. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

 

11. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware without giving effect to
conflict of laws principles.

 

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Indemnitee and the Company, and their successors and assigns.

 

Indemnification Agreement   4   6/13/2005



--------------------------------------------------------------------------------

13. Amendment and Termination. No amendment, modification, termination, or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

14. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand on the date of such receipt, or (ii) if mailed by domestic certified or
registered mail with postage prepaid, on the fifth business day after the date
postmarked. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

MACROMEDIA, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Elizabeth A. Nelson Title:   Chief Financial Officer, Office of the
President Address:   601 Townsend Street     San Francisco, CA 94103 By:  

 

--------------------------------------------------------------------------------

[Insert name], Indemnitee Address:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

Indemnification Agreement   5   6/13/2005